8 N.J. 112 (1951)
84 A.2d 6
GUARANTY TRUST COMPANY OF NEW YORK, EXECUTOR AND TRUSTEE UNDER LAST WILL AND TESTAMENT OF MAX GOEBEL, DECEASED, PLAINTIFF-RESPONDENT,
v.
THE FIRST NATIONAL IRON BANK OF MORRISTOWN, EXECUTOR UNDER LAST WILL AND TESTAMENT OF CARRIE HAMMANN, DECEASED, ET ALS., DEFENDANTS-APPELLANTS, AND J. HOWARD McGRATH, ATTORNEY-GENERAL OF THE UNITED STATES, ET ALS., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 29, 1951.
Decided November 5, 1951.
*120 Mr. Alfred C. Clapp argued the cause for the appellants (Messrs. Hetfield & Hetfield and Mr. Albert H. Holland, attorneys).
*121 Mr. John F. Cushman of the New York Bar argued the cause for the respondents, J. Howard McGrath, et als. (Mr. Grover C. Richman, Jr., and Mr. Edward V. Ryan, attorneys.)
Mr. James J. Langan argued the cause for the plaintiff-respondent (Messrs. Markley & Broadhurst, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Stanton.
For affirmance  Chief Justice VANDERBILT and Justices OLIPHANT, WACHENFELD and ACKERSON  4.
For reversal  Justices CASE and BURLING  2.